DETAILED ACTION
Claims 1-25 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claims 1-9 and 21-24, Kabasawa et al. (US 8,902,155) is considered to be the closest prior art to the claimed invention. Kabasawa (Figs. 1-5), discloses an electronic apparatus and a control method are provided that are capable of reducing power consumption. The electronic apparatus having a normal mode in which first electric power is consumed and a power-saving mode in which second electric power lower than the first electric power is consumed includes a first sensor and a second sensor whose power consumption is lower than that of the first sensor.  In the power-saving mode, supply of power to the first sensor is restricted, the second sensor is set to the power-saving mode, a trigger for restoring the power-saving mode to the normal mode is detected by using the second sensor set to the power-saving mode, and the power-saving mode is restored to the normal mode based on the detected trigger (see, col. 10, lines 1-36; Fig. 5). Kabasawa does not teach or suggest the claimed invention as a whole, in particular, a second control unit configured, in response to a user input received from the first electronic apparatus, to perform a function associated with a screen displayed on the display, and in response to the function being a predefined function, to transmit a control signal via the second communication unit to the first electronic apparatus so that the sensing unit switches an operation state from the first power consumption state to the second power consumption state, wherein an amount of power consumed by the sensing unit in the first power consumption state is different from an amount of power consumed by the sensing unit in the second power consumption state. Therefore, the claims are allowed.
Regarding claims 10-20 and 25, Kabasawa et al. (US 8,902,155) is considered to be the closest prior art to the claimed invention. Kabasawa (Figs. 1-5), discloses an electronic apparatus and a control method are provided that are capable of reducing power consumption. The electronic apparatus having a normal mode in which first electric power is consumed and a power-saving mode in which second electric power lower than the first electric power is consumed includes a first sensor and a second sensor whose power consumption is lower than that of the first sensor. In the power-saving mode, supply of power to the first sensor is restricted, the second sensor is set to the power-saving mode, a trigger for restoring the power-saving mode to the normal mode is detected by using the second sensor set to the power-saving mode, and the power-saving mode is restored to the normal mode based on the detected trigger (see, col. 10, lines 1-36; Fig. 5). Kabasawa does not teach or suggest the claimed invention as a whole, in particular, a control unit configured in response to a user input received from the remote control apparatus, to perform a function associated with a screen displayed on the display, and in response to the function being a predefined function, to transmit a control signal via the communication unit to the remote control apparatus so that the sensing unit switches an operation state from the first power consumption state to the second power consumption state, wherein an amount of power consumed by the sensing unit in the first power consumption state is different from an amount of power consumed by the sensing unit in the second power consumption state. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809